        Case 7:20-cr-00626-PMH
Case 7-20-cr-00626-PMH          Document
                          Document       80 inFiled
                                   75 Filed    NYSD 01/07/21 Page 1 ofPage
                                                      on 01/06/2021    1   1 of 1




                                                          Application granted.

                                                          SO ORDERED.

                                                          _____________________
                                                          Philip M. Halpern, U.S.D.J.

                                                          Dated: New York, NY
                                                                 January 7, 2021
